MacIntyre, J.,
concurring specially. This is a proceeding by E. L. Patterson against the Curtis Publishing Company, filed in the superior court of Bibb County. It is essentially a common-law proceeding for recovery of attorney’s fees alleged to have been incurred by the plaintiff in obtaining an award of compensátion before the industrial commission, because of injuries arising out of and in the course of the plaintiff’s employment with the defendant. The petition was dismissed on general demurrer, and in my opinion rightly so, because an award of attorney’s fees under the provisions of the workmen’s compensation act is governed exclusively by the terms of such act, and can be recovered only in the proceeding in which the statute authorizes its allowance. 71 C. J. 1399, § 1343. No right exists for recovery of attorney’s fees in a common-law action independently of the terms of the workmen’s compensation act, by reason of a proceeding to obtain compensation under the terms of that act, no matter how unreasonably litigious the defendant employer might have been.